 1   ROBERT T. ROBBINS, ESQ.
     Nevada Bar No. 6109
 2   rrobbins@robbinslawfirm.legal
 3   ELIZABETH B. LOWELL, ESQ.
     Nevada Bar No. 8551
 4   elowell@robbinslawfirm.legal
     ROBBINS LAW FIRM
 5   1050 Indigo Dr., Suite 200
 6   Las Vegas, NV 89145
     T: (702) 889-6665; F: (702) 889-6664
 7   Attorneys for Durango Trails Homeowners Association, Inc.
 8
                                UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10
      DEUTSCHE BANK NATIONAL TRUST                        Case
                                                          CASENo.
                                                               NO:2:17-cv-1667-APG-CWH
                                                                    -APG-CWH
11
      COMPANY, AS TRUSTEE FOR MORGAN
12    STANLEY DEAN WITTER CAPITAL I INC.                  STIPULATION AND ORDER TO
      TRUST 2003-NC2, MORTGAGE PASS-                      EXTEND TIME FOR DURANGO
13    THROUGH CERTIFICATES, SERIES 2003-                  TRAILS HOMEOWNERS
14    NC2,                                                ASSOCIATION, INC. TO FILE ITS
                                                          RESPONSE TO PLAINTIFF’S
15                           Plaintiff,                   PARTIAL MOTION FOR
                                                          SUMMARY JUDGMENT [ECF #40]
16       vs.                                              (FIRST REQUEST)
17
      SATICOY BAY LLC SERIES 1236 DUSTY
18    CREEK STREET; DURANGO TRAILS
      HOMEOWNERS ASSOCIATION, INC.;
19    HOMEOWNER ASSOCIATION SERVICES,
20    INC.,

21                       Defendants.
      DURANGO TRAILS HOMEOWNERS
22
      ASSOCIATION, INC.,
23
                             Cross-Claimant,
24
         vs.
25
26    HOMEOWNER ASSOCIATION SERVICES,
      INC.,
27
28                          Cross-Defendant.



                                                    1
 1           STIPULATION AND ORDER TO EXTEND TIME FOR DURANGO TRAILS
          HOMEOWNERS ASSOCIATION, INC.’S TO FILE ITS RESPONSE TO PLAINTIFF’S
 2               PARTIAL MOTION FOR SUMMARY JUDGMENT [ECF #40]
 3           COMES NOW, Defendant DURANGO TRAILS HOMEOWNERS ASSOCIATION, INC
 4   (“Durango Trails”) by and through its attorneys of record, the Robbins Law Firm,
 5   Plaintiff/Counterdefendant DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE
 6   FOR MORGAN STANLEY DEAN WITTER CAPITAL I INC. TRUST 2003-NC2, MORTGAGE
 7   PASS-THROUGH CERTIFICATES, SERIES 2003-NC2 (“Plaintiff” or “Deutsche Bank”), by and
 8   through their attorneys of record, Samuel Ehlers, Esq. and Aaron Lancaster, Esq., of the law firm of
 9   Wright, Finlay & Zak, LLP; and Defendant/Counterclaimant, SATICOY BAY LLC SERIES 1236
10   DUSTY CREEK STREET; DURANGO TRAILS HOMEOWNERS ASSOCIATION, INC.;
11   HOMEOWNER ASSOCIATION SERVICES, INC (“Defendant” or “Saticoy Bay”), by and through
12   its attorneys of record Adam Trippiedi, Esq. of the Law Offices of Michael Bohn, Esq., Ltd. And
13   hereby stipulate as follows:
14           On June 5, 2019, Deutsche Bank filed Plaintiff’s Partial Motion for Summary Judgment (ECF
15   No. 40) (the “Motion”), with a Response due on June 26, 2019. The parties hereby agree to extend
16   the deadline for Durango Trails to file and serve its response to the Motion from June 26, 2019 up to
17   and including July 3, 2019.
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26
27
28


                                                       2
 1          This is the parties’ first request for extension of this deadline, and is not intended to cause any
 2   delay or prejudice to any party.
 3
      DATED this 26th day of June, 2019.                     DATED this 26th day of June, 2019.
 4
 5    WRIGHT, FINLAY & ZAK, LLP                              THE ROBBINS LAW FIRM
 6    /s/ Aaron Lancaster                                    /S/ ELIZABETH LOWELL
 7               ___________
 8    R. Samuel Ehlers, Esq.                                 ROBERT T. ROBBINS, ESQ.
      Nevada Bar No. 9313                                    Nevada Bar No. 6109
 9    Aaron Lancaster, Esq.                                  ELIZABETH B. LOWELL, ESQ.
      Nevada Bar No. 10115                                   Nevada Bar No. 8551
10    7785 W. Sahara Ave., Suite 200                         E-Mail: elowell@robbinslawfirm.legal
11    Las Vegas, NV 89117                                    1050 Indigo Dr., Suite 200
      (702) 475-7964; Fax: (702) 946-1345                    Las Vegas, Nevada 89145
12    sehlers@wrightlegal.net                                Attorneys for:
      alancaster@wrightlegal.net                             Defendant, Durango Trails Homeowners
13    Attorneys for Plaintiff, Deutsche                      Association
14    Bank National Trust Company, as Trustee for
      Morgan Stanley Dean Witter Capital I Inc. Trust
15    2003-NC2,          Mortgage       Pass-Through
      Certificates, Series 2003-NC2
16
17    DATED this 26th day of June, 2019.

18
      LAW OFFICES OF MICHAEL F. BOHN,
19    ESQ., LTD.
20
      /S/ ADAM TRIPPIEDI
21
22    MICHAEL F. BOHN, ESQ.
      Nevada Bar No. 1641
23    ADAM TRIPPIEDI, ESQ.
      Nevada Bar No. 12294
24
      E-Mail: mbohn@bohnlawfirm.com
25    atrippiedi@bohnlawfirm.com
      2260 Corporate Circle, Suite 480
26    Henderson, Nevada 89074
27    Attorneys for:
      Defendant/Counterclaimant Saticoy Bay, LLC
28    Series 1236 Dusty Creek Street


                                                         3
 1                                               ORDER
 2          IT IS HEREBY ORDERED that Durango Trails shall have until July 3, 2019, to file and
 3   serve its responses to Plaintiff’s Partial Motion for Summary Judgment (ECF No. 40).
 4          IT IS SO ORDERED.
 5
 6                                        UNITED STATES DISTRICT JUDGE
 7                                         Dated: June 27, 2019.

 8
 9
10   Respectfully Submitted by:

11   DATED this 26th day of June, 2019.

12
     THE ROBBINS LAW FIRM
13
     /S/ ELIZABETH LOWELL
14
15   ROBERT T. ROBBINS, ESQ.
16   Nevada Bar No. 6109
     ELIZABETH B. LOWELL, ESQ.
17   Nevada Bar No. 8551
     E-Mail: elowell@robbinslawfirm.legal
18   1050 Indigo Dr., Suite 200
19   Las Vegas, Nevada 89145
     Attorneys for:
20   Defendant, Durango Trails Homeowners Association
21
22
23
24
25
26
27
28


                                                     4
